DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on February 15, 2022 have been entered. Claims 1-18 have been amended. Claims 1-22 have been added. Claims 1-22 are still pending in this application, with claims 1, 5, 9 and 17-22 being independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Objections
Claims 5 and 9 are objected to because of the following informalities:  
Regarding Claim 5, the recited sentence “The information processing apparatus” should read “An information processing apparatus”.  
Regarding Claim 9, the recited sentence “The information, comprising” should read “An information processing apparatus”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 10, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DELIZ CENTENO (US 20210193084 A1), referred herein as CENTENO.
Regarding Claim 9, CENTENO teaches an information processing apparatus (CENTENO [0026] as illustrated in FIG. 1A, system 100 includes device 100a), comprising:
one or more processors (CENTENO FIG1A.102: Processor(s)); and 
one or more memories coupled to the one or more processors, the one or more memories having stored thereon instructions which, when executed by the one or more processors, cause the apparatus to (CENTENO [0029] memory(ies) 106 are one or more non-transitory computer-readable storage mediums (e.g., flash memory, random access memory) that store computer-readable instructions configured to be executed by processor(s) 102):
CENTENO [0058] determining whether a size of the virtual object satisfies a set of one or more size criteria may include determining whether a threshold percentage of a field of view is obstructed. For example, if at least a threshold percentage of 90% of a field of view is obstructed, a determination is made that a size of the virtual object satisfies a set of one or more size criteria; [0079] the user device may be a handheld mobile device or a head-mounted device; [0082] determining whether a size of the virtual object satisfies the set of one or more size criteria includes displaying a field of view of a virtual interface, wherein the field of view corresponds to a user associated with a second avatar); and
determining an appearance of the target virtual object to be displayed on the display apparatus based on the calculated occupied area ratio (CENTENO [0059] FIGS. 4D-4E illustrate an alternative scenario to FIG. 4C, including displaying a reduction in the apparent size of virtual object 406. For example, the apparent size of virtual object 406 may correspond to the size of virtual object 406 as perceived via one or more fields of view, such as field of view 412. In some embodiments, in accordance with a determination that displaying movement of virtual object 406 causes and/or may cause obstruction of field of view 412, as discussed with respect to FIG. 4C, a reduction in the size of the virtual object 406 is displayed. In some embodiments, the reduction in the size of the virtual object 406 is displayed such that the displayed reduction in size is visible to all users having a field of view including the virtual object 406).

Regarding Claim 10, CENTENO teaches the information processing apparatus according to claim 9, and further teaches wherein the appearance of the target virtual object is changed in a case where the occupied area ratio is higher than or equal to an occupied area ratio thereshold (CENTENO [0082] determining whether the virtual object obstructs the field of view beyond a threshold, and in accordance with a determination that the virtual object obstructs the field of view beyond the threshold, determining that the size of the virtual object satisfies the set of one or more size criteria; [0083] determining whether the virtual object obstructs the field of view beyond a threshold includes determining whether displaying movement of the virtual object causes obstruction of the field of view).

Regarding Claim 21, CENTENO teaches an information processing method (CENTENO [0004] a method and system for transferring a virtual object while providing an optimal user experience is desired).
The metes and bounds of the limitations of the method claim substantially correspond to the apparatus claim as set forth in Claim 9; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 22, CENTENO teaches a non-transitory computer-readable storage medium that stores a program causing a computer to execute an information processing method (CENTENO [0029] memory(ies) 106 are one or more non-transitory computer-readable storage mediums (e.g., flash memory, random access memory) that store computer-readable instructions configured to be executed by processor(s) 102).
The metes and bounds of the limitations of the medium claim substantially correspond to the apparatus claim as set forth in Claim 9; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABE et al. (US 20150356788 A1), referred herein as ABE in view of Honjo et al. (US 20160133054 A1), referred herein as Honjo.
Regarding Claim 1, ABE teaches an information processing apparatus (ABE Abst: an information processing device), comprising:
one or more processors (ABE FIG3.118: Processor); and 
one or more memories coupled to the one or more processors, the one or more memories having stored thereon instructions which, when executed by the one or more processors, cause the apparatus to (ABE [0117] The memory 108 is realized with a storage medium such as semiconductor memory or a hard disk, and stores programs and data used in processing by the information processing device 100):
acquire a position of a display apparatus capable of displaying one or more virtual objects (ABE [0113] The sensor 104 is a sensor module including a positioning sensor that measures the geographical position of the information processing device 100; [0133] the recognition unit 142 also recognizes the position and orientation of the information processing device 100 (camera 102); [0101] The AR application receives a captured image depicting a real space as an input image, and outputs an output image superimposed with a virtual object to a display. In the example in FIG. 1, a virtual object A11 is superimposed onto an output image Im11 as though the virtual object A11 were standing on top of the table R10a);
acquire a position of a target virtual object out of the one or more virtual objects (ABE [0133] The recognition unit 142 recognizes real objects depicted in an input image input from the image acquisition unit 120, and generates a real space map 164 that 
measure a distance between the display apparatus and the target virtual object based on the position of the display apparatus and the position of the target virtual object (ABE [0008] determines a target position for an action executed within the augmented reality space, on a basis of a positional relationship between an object within the set augmented reality space and an optical axis of the image capture unit; [0101] a virtual object A11 is superimposed onto an output image Im11 as though the virtual object A11 were standing on top of the table R10a; [0173] the display scale of the AR space may be set on the basis of the distance between the camera and some kind of reference surface, such as a floor surface, wall surface, or table surface in the real space); and
Honjo discloses a technique for displaying a virtual object on an image of a real space, which is analogous to the present patent application. ABE in view of Honjo teaches:
determine an appearance of the target virtual object to be displayed on the display apparatus based on the distance between the display apparatus and the target virtual object (Honjo [0029] A determination unit 109 determines in which position on a captured image a virtual object is to be displayed, and outputs virtual object display 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified ABE to incorporate the teachings of Honjo, and apply the determination unit, as taught by Honjo into the image acquisition unit that acquires a captured image of a real space from an image capture device.
Doing so would be able to superimpose and display the virtual object on the image of the real space based on the display condition, and allow the virtual object to be displayed in a position close to the original position in the information processing apparatus, method and program.

Regarding Claim 12, ABE in view of Honjo teaches the information processing apparatus according to claim 1, and further teaches instructions, when executed by the one or more processors, further cause the apparatus to set the target virtual object (ABE [0006] a control unit that determines a target position for an action executed within the augmented reality space, on a basis of a positional relationship between an 

Regarding Claim 13, ABE in view of Honjo teaches the information processing apparatus according to claim 12, and further teaches wherein a virtual object designated by a user or a virtual object having an area that is larger than or equal to a predetermined size as the target virtual object (ABE [0140] In the case in which a virtual object placed within an AR space is operable by a user, the object control unit 146 determines an action for that virtual object according to user input. Also, the object control unit 146 determines an action for an autonomously acting virtual object according to some kind of autonomous control algorithm (or artificial intelligence (AI)). The object control unit 146 then causes the virtual object to execute the determined action).

Regarding Claim 14, ABE in view of Honjo teaches the information processing apparatus according to claim 12, and further teaches wherein the instructions, when executed by the one or more processors, further cause the apparatus to set a predetermined attribute indicating a target of a change of the method of displaying the target virtual object to the target virtual object (ABE [0162] The AR space setting unit 144 may set display attributes of a virtual object corresponding to a real object in the AR space model 166 according to various conditions. Display attributes of a virtual object which may be set by the AR space setting unit 144 may include the texture and color of 

Regarding Claim 15, ABE in view of Honjo teaches the information processing apparatus according to claim 1, and further teaches wherein the instructions, when executed by the one or more processors, further cause the apparatus to determine transparency of the target virtual object as the appearance of the target virtual object (ABE [0176] the object control unit 146 may hide or make semi-transparent a virtual object corresponding to a real object that is depicted in a captured image from the user of the current device, and superimpose onto an input image only virtual objects corresponding to real objects depicted in captured images from other users).

Regarding Claim 16, ABE in view of Honjo teaches the information processing apparatus according to claim 1, and further teaches wherein the instructions, when executed by the one or more processors, further cause the apparatus to display a combined image generated by combining the one or more virtual objects with a captured image of a real space on the display apparatus (ABE [0002] With typical AR technology, a virtually generated object (virtual object) is superimposed onto an image from an image capture device pointed at a real space, providing a user experience as though that object exists in the real space depicted in the image).

Regarding Claim 17, ABE in view of Honjo teaches an information processing method (ABE Abst: an information processing device; [0001] The present disclosure 
The metes and bounds of the limitations of the method claim substantially correspond to the apparatus claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 18, ABE in view of Honjo teaches a non-transitory computer-readable storage medium that stores a program causing a computer to execute an information processing method (ABE Abst: an information processing device; [0001] The present disclosure relates to an information processing device, a client device, an information processing method, and a program).
The metes and bounds of the limitations of the medium claim substantially correspond to the apparatus claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABE et al. (US 20150356788 A1), referred herein as ABE in view of Honjo et al. (US 20160133054 A1), referred herein as Honjo further in view of Fleishman et al. (US 9939914 B2), referred herein as Fleishman.
Regarding Claim 2, ABE in view of Honjo teaches the information processing apparatus according to claim 1, but does not teach the claimed limitations therein. 
However Fleishman discloses methods and apparatus for combining three-dimensional tracking of a user's movements with a three-dimensional user interface Fleishman Claim 9. for combining three-dimensional tracking of a user's movements with a three-dimensional user interface display). 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified ABE in view of Honjo to incorporate the teachings of Fleishman, and apply the transparently rendering of a virtual object based on the distance from a screen to the virtual object, as taught by Fleishman into the image acquisition unit that acquires a captured image of a real space from an image capture device.
Doing so would allow a user to convey notions of depth in a there dimensional virtual spaces in the information processing apparatus, method and program.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABE et al. (US 20150356788 A1), referred herein as ABE in view of Honjo et al. (US 20160133054 A1), referred herein as Honjo further in view of Sengupta et al. (US 20190266337 A1), referred herein as Sengupta.
Regarding Claim 3, ABE in view of Honjo teaches the information processing apparatus according to claim 1, but does not teach the claimed limitations therein. 
However Sengupta discloses methods and apparatus for invoking a security feature of a computing device display in response to detecting an onlooker based on depth data, which is analogous to the present patent application. Sengupta teaches wherein the instructions, when executed by the one or more processors, further cuase Sengupta [0031] the computing device 102 additionally detects whether the onlooker(s) is/are located within a proximity threshold defined by one or more boundary distance(s) from the depth sensor(s) 108; [0033] For example, the security feature(s) can include reducing the size (e.g., the font size, the image size, etc.) of the information 116 as presented on the screen 110 of the display 104 relative to the size at which the information 116 would otherwise be presented on the screen 110 of the display 104 in the absence of a detected onlooker).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified ABE in view of Honjo to incorporate the teachings of Sengupta, and apply the depth threshold, as taught by Sengupta into the image acquisition unit that acquires a captured image of a real space from an image capture device.
Doing so would be able to display information based on depth data in the information processing apparatus, method and program.

Regarding Claim 4, ABE in view of Honjo further in view of Sengupta teaches the information processing apparatus according to claim 3, and further teaches wherein 
the predetermined distance threshold includes a plurality of different distance thresholds (Sengupta [0037] the position 202 of the depth sensor(s) 108 and by the lower boundary distance 206 of the first proximity threshold 204; the objects located within the second proximity threshold 210), and
Honjo [0038] Next, in step S204, the determination unit 109 generates a position map of the same size as that of the input image, for each real object for which a virtual object is to be displayed in association with the real object. The position map two-dimensionally represents the scores corresponding to the distances from the real object for which a virtual object is to be displayed, and indicates the degree to which the virtual object can be placed in each position). Same motivation as Claim 1 and 3 applies here.

Claim(s) 5, 6, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABE et al. (US 20150356788 A1), referred herein as ABE in view of Uematsu et al. (US 20150199850 A1), referred herein as Uematsu.
Regarding Claim 5, ABE teaches an information processing apparatus (ABE Abst: an information processing device), comprising:
one or more processors (ABE FIG3.118: Processor); and 
one or more memories coupled to the one or more processors, the one or more memories having stored thereon instructions which, when executed by the one or more processors, cause the apparatus to (ABE [0117] The memory 108 is realized with a storage medium such as semiconductor memory or a hard disk, and stores programs and data used in processing by the information processing device 100):
acquiring an imaging direction of an image to be displayed on a display apparatus capable of displaying one or more virtual objects (ABE [0205] The position 
acquiring a moving direction of a target virtual object out of the one or more virtual objects (ABE [0205] Changing the direction of an avatar may be realized using several techniques. For example, an avatar may simply face in the direction of the movement destination. FIG. 22 is an explanatory diagram for describing an example of an operation for changing the direction of an avatar);
Uematsu discloses an information processing apparatus comprises: an acquisition unit configured to acquire a viewpoint position of an observer who observes a first three-dimensional virtual object arranged in a virtual space, which is analogous to the present patent application. Uematsu teaches:
measuring an angle formed by the imaging direction and the moving direction (Uematsu Claim 5. acquire a line-of-sight direction of the observer, said operation unit is configured to accept, from the user, at least an indication of a first direction and an indication of a second direction opposite to the first direction, and in a case in which an angle .alpha. formed between a cross-section normal direction and an upward direction relative to the observer that is perpendicular to the line-of-sight direction falls within a first angle range, said image generation unit is operable to generate the second three-dimensional virtual object in the state in which the second cross section is moved in a first moving direction based on the indication of the first direction in said operation unit and to generate the second three-dimensional virtual object in the state in which the second cross section is moved in a second moving direction opposite to the first moving direction based on the indication of the second direction in said operation unit, and in a 
determining an appearance of the target virtual object to be displayed on the display apparatus based on the measured angle (Uematsu [0065] In step S8100, the virtual image generation unit 1120 generates an image of the virtual space viewed from the position and orientation of the viewpoint obtained by the viewpoint position and orientation calculation unit 1050. In step S8110, the image output unit 1140 outputs, to the display unit 1030 of the HMD 1010, the image of the virtual space received from the virtual image generation unit 1120; [0078] In the HMD 10010 including three or more display units, the barycenter of the viewpoint position of each display unit is set as the typical position. The sums of the vectors for the respective typical orientation axes Cy and Cz are calculated to obtain unit vectors).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified ABE to incorporate the teachings of Uematsu, and apply the virtual image generation according to direction input as taught by Uematsu into the image acquisition unit that acquires a captured image of a real space from an image capture device.
Doing so would allow the observer to operate the cross section intuitively in the information processing apparatus, method and program.

Regarding Claim 6, ABE in view of Uematsu teaches the information processing apparatus according to claim 5, and further teaches wherein the instructions, when executed by the one or more processors, further cause the apparatus to change the ABE [0220] As described up to this point, in principle, an AR space is set in association with a real space depicted in an input image. Additionally, if the angle of view of the camera changes, the view of the AR space on-screen changes to track the change in the angle of view; [0245] in the case in which a placed avatar enters the angle of view of the camera 102, an image of that avatar is displayed on-screen).

Regarding Claim 19, ABE in view of Uematsu teaches an information processing method (ABE Abst: an information processing device; [0001] The present disclosure relates to an information processing device, a client device, an information processing method, and a program).
The metes and bounds of the limitations of the method claim substantially correspond to the apparatus claim as set forth in Claim 5; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 20, ABE in view of Uematsu teaches a non-transitory computer-readable storage medium that stores a program causing a computer to execute an information processing method (ABE Abst: an information processing device; [0001] The present disclosure relates to an information processing device, a client device, an information processing method, and a program).
The metes and bounds of the limitations of the medium claim substantially correspond to the apparatus claim as set forth in Claim 5; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABE et al. (US 20150356788 A1), referred herein as ABE in view of Uematsu et al. (US 20150199850 A1), referred herein as Uematsu further in view of Naganawa (US 20140184641 A1), referred herein as Naganawa.
Regarding Claim 7, ABE in view of Uematsu teaches the information processing apparatus according to claim 5, but does not teach the claimed limitations therein. 
However Naganawa discloses an information display system capable of reducing a trouble about display caused by display of content information corresponding to numerous markers and reducing process loads, which is analogous to the present patent application. Naganawa teaches wherein the instructions, when executed by the one or more processors, further cause the apparatus to acquire a moving speed of the target virtual object from a change of the position and orientation of the target virtual object, and determine the method of displaying the target virtual object on the display apparatus based on the angle and the moving speed of the target virtual object (Naganawa [0050] In a step S401, the control unit 303 measures the movement speed 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified ABE in view of Uematsu to incorporate the teachings of Naganawa, and apply the detected movement speed and the movement direction as taught by Naganawa into the image acquisition unit that acquires a captured image of a real space from an image capture device.
Doing so would limit the content information to be displayed, to reduce process loads in the information processing apparatus, method and program.

Regarding Claim 8, ABE in view of Uematsu further in view of Naganawa teaches the information processing apparatus according to claim 7, and further teaches wherein the appearance of the target virtual object is changed in a case where the angle is smaller than or equal to a predetermined angle threshold and the moving speed is higher than or equal to a predetermined speed threshold (Naganawa [0050] when the measured and detected speed exceeds the third threshold value, it is detected that the client apparatus is in a "high-speed movement". After then, the control unit 303 calculates the movement direction in a step S404; [0059] Further, in the state that it has been decided in the step S403 that the client apparatus is in the high-speed movement Same motivation as Claim 7 applies here.


Allowable Subject Matter
Claim(s) 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 11, CENTENO teaches the information processing apparatus according to claim 9, but does not teach  wherein the instructions, when executed by the one or more processors, further cause the apparatus to acquire a change amount of the occupied area ratio of the target virtual object and the appearance of the target virtual object is changed in a case where a change amount of the occupied area ratio is larger than or equal to a change amount threshold. Therefore, Claim 11 in the context of Claim 9 as a whole is allowable.


Response to Arguments
Applicant’s arguments, see page 8, filed on February 15, 2022, with respect to 35 U.S.C. 112(b) rejection have been fully considered and are persuasive; thus the 35 U.S.C. 112(b) rejection of these claims has been withdrawn. 

Applicant’s arguments, see page 8, filed on February 15, 2022, with respect to 35 U.S.C. 112(f) claim interpretation have been fully considered and are persuasive. The amendments to the claim are sufficient to overcome 35 U.S.C. 112(f) the interpretation; thus, been withdrawn. 

Applicant's arguments filed on February 15, 2022, with respect to the 103 rejection have been fully considered but are moot in view of the new grounds of rejection. 
	Examiner notes that independent claims have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in above detail action.
	On pages 11of Applicant’s Remarks, the Applicant argues that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA  (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2611